DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE SPECIFICATION

[0001]/Line 2 on Pg. 3 has been amended to recite, “August 30, 2017, now U.S. Patent No. 10,637,015, which is a continuation of PCT Application Serial No. PCT/US2016/”

Allowable Subject Matter
Claims 121-138 are allowed.
The following is an examiner’s statement of reasons for allowance: Instant independent claim 121 discloses an electrochemical cell including a container comprising a conductor aperture, said container configured to contain a reactive material at a temp of at least about 200C, a conductor as set forth in the claim, and a sealing unit coupling said conductor to said container to seal said conductor aperture, wherein said sealing unit comprises a ceramic component coupled to said container and said conductor, wherein said ceramic component is configured to be exposed to said reactive material while sealing said conductor aperture, wherein said ceramic component comprises a grain size that is less than or equal to about 50 microns.

A number of prior art references are considered to be pertinent to the aforementioned limitations of instant independent claim 121:

Udo et al. (JP 10-012270) discloses in Figs 1-3, an electrochemical cell ([0001]), comprising a container (ref 4) comprising a conductor aperture (opening at top, Figs 1-

Sharma et al. (US 4,061,841) discloses in Figs 1-2, an electrochemical cell (Abstract, ref 8) including a housing (ref 10) which is sealed by a feedthrough assembly (ref 39, Fig 2, C4/L10-20), the feedthrough assembly including a conductor terminal (ref 36) to transmit charge (C3/L68 -C4/L1-2) coupled to an electrode and an aluminum nitride insulator body (ref 40, C4/L15-17).  However, this reference does not disclose the details of the ceramic structure and grain size as set forth in the instant independent claim.

Takami et al. (US 2008/0241689) discloses in Figs 1-18, a battery ([0111]) including a container ([0107]) housing an electrode assembly.  The container is made of aluminum or aluminum alloy ([0107]) and has an average grain size of 10 microns or less ([0107]).  

Murashi et al. (US 2014/0242466) discloses in Figs 1-7, a battery ([0063]) including a container made of aluminum or aluminum alloy ([0060]) having a grain size of 50 microns or less ([0060]).  However, this container is a metal material and not a ceramic including a seal as set forth in the instant claims.

Ushio et al. (US 2006/01876614) discloses in Figs 1-8, a battery ([0002]) including a ceramic container ([0124]) housing an electrode assembly ([0124]).  A bonding of container components includes a discussion of grain size on bonding strength ([0134]).  However, this bonding is not ceramic seal bonding nor does it have the structural configuration of the instant claims.

Chen (US 3,588,573) discloses an alumina rare earth oxide ceramic material that is used as a sealant for ceramic containers (Abstract).  The chemical makeup of this material is related to enhanced strength of sealing (Abstract).  However, this material is not utilized as a container for an electrochemical cell having the structure and grain size as set forth in the instant claims.

Inagaki et al. (US 2012/0328930) discloses in Figs 1-8, a battery ([0015]) including a container formed of aluminum or aluminum alloy ([0114]) having a grain size of 50 

Chatterjee et al. (US 5,798,308) discloses in Figs 1-3, a rare earth oxide containing ceramic material (Abstract) having a grain size of 0.1 – 0.6 microns (C10/Claim 2).  However, this material is not utilized as a ceramic material for sealing a container of an electrochemical cell.

As illustrated above, all of the above-cited references are pertinent to the aforementioned limitations of instant independent claim 121.  However, none of these references, alone nor in any combination thereof, discloses nor renders obvious all of the above-mentioned claim limitations.  As such, these references are considered to be the closest prior art references of record to the aforementioned limitations of instant independent claim 121, and instant independent claim 121 is therefore found allowable for the above-stated reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725